Order, so far as appealed from, reversed, with ten dollars costs and disbursements. An issue having been raised by the answer of the defendants The People of the State of New York, such issue became triable according to the provisions of the Code of Civil Procedure and the General Rules of Practice. The defendants The People of the State of New York were entitled to the notice of trial provided by the Code of Civil Procedure,† and the action should be placed upon the ■ calendar of the Special Term for the trial of issues of fact and law. Jenks, P. J., Carr, Rich, Stapleton and Putnam, JJ., concurred.

 See Code Civ. Proc. § 977.— [Rep.